Case 1:15-cv-01059-CFC-CJB Document 132 Filed 12/28/20 Page 1 of 2 PagelD #: 1603

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

SAMSUNG ELECTRONICS CoO., )
LTD., )
)
Plaintiff, )
)
V. ) C.A. No. 15-1059-CFC
)
IMPERIUM IP HOLDINGS )
(CAYMAN), LTD., )
)
Defendant. )
ORDER
At Wilmington, this 2e7* day of Derewber , 202 ©, itis
hereby ordered that:
1, Imperium shall file its answering brief in opposition to Samsung’s

motion for preliminary injunction on or before January 8, 2021.

2. Samsung shall file its reply brief in support of its motion for
preliminary injunction on or before January 15, 2021.

3. The parties request oral argument on Samsung’s motion for a
preliminary injunction. The parties propose that, if the Court grants the request for
oral argument on the motion for a preliminary injunction, the Court consolidate
oral argument on Samsung’s motion for preliminary injunction and Imperium’s

motion to transfer (D.I. 100), currently scheduled for January 4,

 

 
Case 1:15-cv-01059-CFC-CJB Document 132 Filed 12/28/20 Page 2 of 2 PagelD #: 1604

2021. Accordingly, the Court will hear argument on both Samsung’s and

Imperium’s motions on Janvary.2% 2021 — at [pre %m., 202” Arpument
tf

shall proceed telephonically. Counsel for Samsung shall coordinate the call and

email the dial-in information to chambers.

th G C—_

United States District

 
